         Case 1:19-cr-00169-VM Document 249 Filed 08/11/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    August 11, 2021

BY ECF
The Honorable Victor Marrero
United States District Judge
Southern District of New York                                                             August 11, 2021

New York, NY 10007

       Re:    United States v. Pedro Hernandez, S3 19 Cr. 169 (VM)

Dear Judge Marrero:

        The defendant in the above-captioned matter intends to plead guilty to a superseding
information, which the Court has referred to the duty Magistrate Judge. The Government writes,
on behalf of the parties, to request that the Court enter a CARES Act Order permitting the change
of plea hearing to proceed remotely, in light of the ongoing risk posed by COVID-19. A proposed
order is attached for the Court’s consideration.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney for the
                                                    Southern District of New York


                                                By: ____________________________
                                                    Justin V. Rodriguez
                                                    Sheb Swett
                                                    Assistant United States Attorneys
cc:    Counsel of record (by ECF)                   (212) 637-2591 / -6522



                           The conference currently scheduled for August
                           13, 2021 at 2:30 p.m. is hereby canceled.




                           August 11, 2021
